Citation Nr: 1621493	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  08-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis, prior to November 25, 2011, and in excess of 10 percent, prior to February 3, 2014.  

2.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus and plantar fasciitis.  

3.  Entitlement to an initial compensable rating for right hallux valgus with arthritis of the first metatarsophalangeal joint.  

4.  Entitlement to an initial compensable rating for left hallux valgus with arthritis of the first metatarsophalangeal joint.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Waco, Texas, currently has jurisdiction of the claims.  

The June 2007 VA FORM 21-526 filed in association with VA Benefits Delivery At Discharge (BDD), pertinent to service connection for disability of the feet, notes plantar fasciitis.  The January 2008 rating decision granted service connection for bilateral plantar fasciitis and pes planus, right hallux valgus with arthritis of first metatarsophalangeal joint, and left hallux valgus with arthritis of first metatarsophalangeal joint, all of which were assigned a noncompensable rating.  

The January 2008 rating decision reflects that service connection was granted for bilateral pes planus and plantar fasciitis, as well as right hallux valgus with arthritis of first metatarsophalangeal joint, and left hallux valgus with arthritis of first metatarsophalangeal joint, all three of which were assigned initial noncompensable ratings.  Although the April 17, 2008 "NOTICE OF DISAGREEMENT" filed by the Veteran's representative specifically references bilateral pes planus and plantar fasciitis, the Veteran's April 17, 2008, "Notice of Disagreement" states that he disagreed with the "zero percent rating given for both feet." 

The Board's sympathetic reading of the April 2008 correspondence is reasonably construed as a notice of disagreement (NOD) with the initial noncompensable ratings assigned not only for bilateral pes planus and plantar fasciitis but also right hallux valgus with arthritis of first metatarsophalangeal joint, and left hallux valgus with arthritis of first metatarsophalangeal joint, in the January 2008 rating decision.  

To the extent there was ambiguity in the April 2008 correspondence, in the absence of clarification, reasonable doubt is resolved in the Veteran's favor.  The Board notes that although the ratings assigned for right and left hallux valgus were addressed in an August 2008 rating decision, the filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the issues are reflected on the title page and stem from the January 2008 rating decision.

In November 2011 and December 2013, the Board remanded the case for additional development, which has been completed.  

In an April 2014, rating decision, the evaluation of bilateral pes planus and plantar fasciitis was increased to 10 percent, effective November 25, 2011, and to 30 percent, effective February 3, 2014.  As the increases did not satisfy the appeal in full, the claim for higher ratings, remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized as reflected on the title page.  

The issues of an initial rating in excess of 30 percent for bilateral pes planus and plantar fasciitis, as well as initial compensable ratings for right hallux valgus with arthritis of first metatarsophalangeal joint and left hallux valgus with arthritis of first metatarsophalangeal joint, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral pes planus and plantar fasciitis more closely approximates to at least foot pain on manipulation and use accentuated, indications of swelling on use, limitation of dorsiflexion, marked tenderness under the metatarsal heads and/or characteristic callosities, not improved by orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, for bilateral pes planus and plantar fasciitis, prior to February 3, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, hyphenated Diagnostic Code 5278-5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants an initial 30 percent rating for the Veteran's bilateral pes planus and plantar fasciitis and remands the issue of entitlement to an initial evaluation in excess of 30 percent for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

I.  Laws and Regulations

Disability ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Under Diagnostic Code 5276, a 10 percent rating is warranted for unilateral or bilateral pes planus that is moderate, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014). 

Pursuant to Diagnostic Code 5278, a 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

The combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed (38 C.F.R. § 4.68, the "amputation rule").  

II.  Analysis

This appeal stems from the initial noncompensable rating assigned for bilateral pes planus and plantar fasciitis following the grant of service connection in a January 2008 rating decision, under hyphenated Diagnostic Code 5278-5276, effective from December 1, 2007, the date of the Veteran's separation from service.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The rating was increased to 10 percent, from November 25, 2011, and although the rating was increased to 30 percent, effective February 3, 2014, the evidence prior to February 2014, is not inconsistent with the findings reported on VA examination in February 2014.  As such, the Board finds that at least a 30 percent rating is warranted throughout the entire appeal period.  

In reaching this determination, the Board has considered the history of the disability in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that respect, service treatment records include a December 2006 physical profile noting inability to run in formation, jump, or carry a full load due to bilateral knee and foot pain, and his lower extremities were assigned a profile of 3.  The Board notes that a "T3" profile indicates the existence of a physical condition that will result in progressively more severe restrictions on the assignments the service member may be assigned.  McIntosh v. Brown, 4 Vet. App. 553, 555 (1993); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

In addition, a March 2007 foot examination report reflects bilateral fallen arches, and tenderness on palpation of the plantar aspect of the feet was noted.  Pain was elicited by motion of the feet with notation of plantar pain with dorsiflexion of the toes.  

On VA examination in June 2007, right flatfoot and bilateral heel spurs were reported, and the May 2008 VA examination report notes flat feet on weight bearing.  Additionally, a May 2010 VA treatment record reflects assessments of pes planus and bilateral foot pain.  

Both the November 2011 and February 2014 VA examination reports reflect bilateral foot pain accentuated on use, and although the November 2011 report of examination notes plantar fasciitis had resolved without residual effects, an August 2012, treatment record from the William Beaumont Army Medical Center reflects a plantar fasciitis test elicited pain.  The August 2012 record further reflects chronic foot pain, and the examiner reported tenderness on palpation of the medial aspect of the right heel and tenderness on palpation of the plantar, medial, and lateral aspects of the left heel "[Plantar Fascia]."  

In addition, a January 2013 VA physical therapy record notes "Posture/observation: B pes planus, + sign of toes, vertical hindfoot," and increased pain with activity and/or standing more than 15 to 20 minutes was noted at that time, as well as on VA examination in February 2014.  Moreover, and although use of orthotics was noted in January 2013, the February 2014 VA examination report notes no improvement with use of orthopedic shoes.  The Board notes that the criteria under Diagnostic Code 5276 contemplate use of orthotic shoes or appliances.  To the extent that medication has been noted to be a component of treatment, however, to include in the January 2013 treatment record, ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria are not for consideration.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

The objective findings reported in the February 2014 VA examination report, to include decreased longitudinal arch height on weight bearing, and extreme tenderness under the metatarsal heads, are not inconsistent with earlier findings reported, to include decreased dorsiflexion, tenderness to palpation anterior to the calcaneus, as well as at the ball of the feet and the longitudinal arches, with exercises recommended to improve flexibility of the plantar aponeurosis and calf muscles, as reflected in the January 2013 physical therapy record.  

The Veteran is competent to report his symptoms during the appeal and the medical evidence lends credibility to his assertions.  As reflected in the April 2014 rating decision, the disability evaluation was increased to 30 percent from February 2014, based on a finding that plantar fasciitis had progressed to moderately severe since diagnosed in 2007, with symptoms noted to include bilateral involvement, tenderness of the plantar surfaces of the feet, and pain on manipulation and use accentuated.  

Accordingly, the criteria for a 30 percent rating have been met, prior to February 3, 2014.  The evidence is in favor of at least a 30 percent evaluation for bilateral pes planus and plantar fasciitis throughout the appeal.  Consequently, the benefits sought on appeal are granted, in part. 


ORDER

A 30 percent rating for bilateral pes planus and plantar fasciitis, prior to February 3, 2014, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks a disability rating in excess of 30 percent for service-connected bilateral pes planus and plantar fasciitis.  The February 2014 VA examiner notes that additional loss of function due to flare-up could not be determined without resorting to speculation because the veteran was not having a flare-up during the examination, and the March 2016 submission is construed as an assertion that pes planus and bilateral plantar fasciitis is worse than since the VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral pes planus and plantar fasciitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board notes that the February 2014 VA examiner noted that the Veteran's bilateral plantar fasciitis had progressed to moderately severe, and in view of the 20 percent rating available under the criteria Diagnostic Code 5284 for a moderately severe foot injury, consideration of whether, if rated by analogy, the Veteran is entitled to separate compensable ratings for his right foot and left foot disability.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The Board notes that although the February 2007 VA examination report reflects that the Veteran was employed, a January 2009 document indicates that the Veteran may have participated in a VA Vocational Rehabilitation program.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  

As the additional development may have an impact on the complete picture of the Veteran's service-connected disability rating in excess of 30 percent for bilateral pes planus and plantar fasciitis and its effect on his employability as it pertains to extraschedular consideration, the issue of entitlement to an extraschedular rating for bilateral pes planus and plantar fasciitis is deferred.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

As noted in the introduction, the Veteran filed a NOD in in April 2008 with the denial of initial compensable ratings for right hallux valgus with arthritis of first metatarsophalangeal joint and left hallux valgus with arthritis of first metatarsophalangeal joint in the January 2008 rating decision.  A SOC pertaining to these issues is not associated with the record.  See Manlincon, 12 Vet. App. at 238.  The issues are remanded for issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding initial compensable ratings for right hallux valgus with arthritis of the first metatarsophalangeal joint and left hallux valgus with arthritis of the first metatarsophalangeal joint.  The issues are to be certified to the Board only if a timely substantive appeal is received.

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file. 

If such records are unavailable, the Veteran's file should be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA treatment records since April 2014.  

If such records are unavailable, the Veteran's file should be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule the Veteran for a VA foot examination to determine the current level of severity of his service-connected foot disabilities.  

5.  Readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


